—Mercure, J.
Appeal from an order of the Supreme Court (Hughes, J.), entered January 8, 1993 in *826Albany County, which, inter alia, granted plaintiffs motion to terminate his maintenance obligation.
The parties were divorced in 1977 under the terms of a judgment which, inter alia, provided for plaintiffs payment of unallocated alimony and support for the parties’ four dependent children in the amount of $130 per week. In November 1986, Supreme Court issued an order reducing substantial support arrears to judgments and fixing prospective maintenance at $115 per week. Following the December 1992 sale of the marital residence for $102,000 and defendant’s receipt of the entire net proceeds thereof (through direct distribution of a one-half share and payment of plaintiffs one-half share in partial satisfaction of outstanding judgments in favor of defendant), plaintiff moved for an order reducing or terminating the prior order of maintenance. Based upon the substantial cash distribution to defendant, defendant’s annual salary of $22,000 and plaintiffs current financial circumstances, Supreme Court granted the motion and terminated plaintiffs maintenance obligation. Defendant appeals and we affirm. In our view, plaintiff made the requisite "clear and convincing showing of a substantial change in circumstances” (Matter of Hermans v Hermans, 74 NY2d 876, 878; see, Domestic Relations Law § 236 [B] [9] [b]) and, in the absence of a dispute concerning the relevant facts, Supreme Court was justified in granting the motion without a hearing.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.